274 F.2d 208
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellant,v.TRAVELERS INSURANCE COMPANY, Appellee.TRAVELERS INSURANCE COMPANY, Appellant,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellee.
No. 18051.
United States Court of Appeals Fifth Circuit.
February 11, 1960.
Rehearing Denied March 10, 1960.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.
George Mathews, Hynes, Mathews & Lane, Baton Rouge, La., for defendant-appellant.
Robert J. Vandaworker, Taylor, Porter, Brooks, Fuller & Phillips, Baton Rouge, La., for plaintiff-appellee-appellant.
Before RIVES, Chief Judge, and HUTCHESON and TUTTLE, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed on the opinion of the District Court. 175 F.Supp. 673.